Citation Nr: 0201408	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-01 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity (DIC) 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318(b).


REPRESENTATION

Appellant represented by:	Joe Episcopo, Attorney


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in October 1975.  The appellant is 
the veteran's widow.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating determination from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied service connection for 
the cause of the veteran's death.  In August 2000 the Board 
remanded the case to the RO for additional development and 
noted that the appellant had raised the issue of entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
The latter issue was then developed for appellate review.  
Concerning the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 (b), the Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096. -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on adjudication of certain 38 U.S.C.A. § 1318 
claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1. By a March 1987 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death; no appeal was initiated within one year 
following notice to the appellant and the decision is final. 

2.  The evidence received since the March 1987 RO decision is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1987 RO determination which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 1991).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case. 

In this regard, the appellant was informed in the statement 
of the case of the requirements necessary to establish her 
claim.  Additionally, the RO notified the appellant and her 
representative of the VCAA and the VA's responsibilities 
under this legislation.  The service medical records appear 
to be incomplete despite several attempts by the RO to obtain 
additional records.  The Board finds that any additional 
development in this area would be unsuccessful.   The Board 
concludes that the VA has met its duty to notify and assist 
the appellant in the development of her claim under the VCAA 
and the implementing regulations.

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2001), 38 C.F.R. § 3.303 (2000).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

The official death certificate shows that he veteran died in 
a VA Medical Center (VAMC) in October 1975 as a result of 
respiratory failure and sepsis due to confluent lobular 
pneumonia and necrotizing colitis. An autopsy was performed 
which confirmed the cause of death.  At the time of his 
death, service connection was in effect for bilateral otitis 
media, rated as noncompensable.  

The evidence of record at the time of the March 1987 RO 
determination is briefly summarized.  The complete service 
medical records were not furnished by the appropriate service 
department.  Due to the loss of records, the Board has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

The service medical records, including the entrance and 
separation examination contain no finding diagnostic of 
chronic lung disorder, sepsis, or colitis.  The records show 
that he was treated for gastroenteritis.  Documents reflect 
that the veteran was wounded in Okinawa in April 1945.  An 
extract from his unit's sick reports notes that he was on 
sick report from April 1, 1945 to April 30, 1945 for battle 
fatigue.  

In July 1946 the veteran filed for service connection for 
stomach, ear, and foot disorders.  In October 1946 the RO 
granted service connection for residuals of bilateral otitis 
media.  This condition was rated as zero percent disabling 
until the veteran's death in 1975.  

From 1948 to 1969 the veteran received intermittent treatment 
at VA and private facilities and underwent several VA 
examinations primarily for his psychiatric illness.  These 
reports contain no diagnosis regarding a chronic lung 
disorder, sepsis, or colitis.  

In March 1987 the RO denied service connection for the cause 
of the veteran's death.  At that time the RO determined that 
there was no evidence that the veteran's military service or 
his wounds was involved in his death.  The appellant was 
informed of that denial and of her appellate rights.  She did 
not appeal that decision.  Accordingly, the March 1987 
decision is final.  38 U.S.C.A. § 7105.  However, the 
appellant may reopen her claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

In April 1998 the appellant applied to reopen her claim for 
the cause of the veteran's death.  Received in January 2001 
were the hospital records from the VAMC where the veteran 
died.  These records reflect that he was treated for a 
variety of conditions in the 1970's, including chronic 
obstructive pulmonary disease, secondary cor pulmonale, and 
heart disease.  He was admitted to the VAMC for abdominal 
complaints and distention in October 1975 and died later that 
month.  The hospital records including a listing of 
anatomical findings at autopsy as follows: 1.) Necrotizing 
colitis; 2.) Confluent lobular pneumonia of both lungs with 
multiple abscess; 3.) Chronic bronchitis of emphysema; 
4.) Superficial stomach ulcer; 5.) History of chronic 
schizophrenia; 6.) Passive congestion of liver; and 
7.) Hemorrhagic cystitis.

To summarize, the evidence received since the March 1987 
decision by the RO consists primarily of VA medical records, 
including the terminal hospital report, which reflect 
treatment for various disorders, including the disabilities 
involved in the veteran's death beginning in the 1970s.  
Although these records are new, they are not material.  These 
records pertain to treatment many years after service and 
contain no information which relates the cause of the 
veteran's death to his active duty or the service connected 
otitis.  

As such, it is the judgment of the Board that the additional 
evidence received since the March 1987 RO rating decision is 
not new and material and does not serve as a basis to reopen 
the claim for service connection for the cause of the 
veteran's death.  Thus the application to reopen the claim 
must be denied.


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

